Citation Nr: 1807713	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-13 941	)	DATE
	)  
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depression, nervousness, anxiety, and a neuropsychiatric disorder. 

3. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for ear fungus. 

4. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for thrombocytopenia. 

5. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for pityriasis rosea of the chest, also claimed as a skin condition, chloracne, dermatophytosis, eczema, and psoriasis, to include as due to herbicide exposure. 

6. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disorder, claimed as chronic low back pain, lumbago, lumbar spondylosis, and myositis of the para-lumbar spine muscles. 

7. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for cervical spondylosis. 

8. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to type II diabetes mellitus.

9. Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for peripheral neuropathy of the bilateral  lower extremities, to include as due to herbicide exposure and/or as secondary to type II diabetes mellitus.

10. Entitlement to service connection for PTSD.

11. Entitlement to service connection for a psychiatric disability other than PTSD.

12. Entitlement to service connection for a lumbar spine disability.

13. Entitlement to service connection for a cervical spine disability.

14. Entitlement to service connection for peripheral neuropathy of the upper extremities.

15. Entitlement to service connection for peripheral neuropathy of the lower extremities.  

16. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

17. Entitlement to service connection for bilateral hearing loss.

18. Entitlement to service connection for tinnitus.

19. Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

20. Entitlement to service connection for glaucoma.

21. Entitlement to service connection for bilateral hip osteoarthritis.

22. Entitlement to service connection for bilateral knee osteoarthritis.

23. Entitlement to service connection for a sleep disorder.

24. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 with verified service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from May 2011 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The Veteran was previously denied service connected for PTSD by a February 2009 rating decision and for peripheral neuropathy of the upper and lower extremities by an April 1997 rating decision. Accordingly, the Board has recharacterized these claims to reflect that new and material evidence must have been received to reopen them.

The Veteran's claim for service connection of major depression, recurrent, also claimed as a neuropsychiatric disorder, has included claims for service connection for anxiety and nervousness. Accordingly, the Board has recharacterized the issue on appeal more broadly as a claim for an acquired psychiatric disorder, other than PTSD, to more accurately reflect the Veteran's claimed symptomology. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A February 2015 rating decision denied service connection for chronic myositis of the para-lumbar spine muscles. Thereafter in February 2015, the Veteran requested reconsideration of all the issues in the rating decision or issuance of a statement of the case. The RO issued a rating decision in June 2015 that addressed all of the issues in the February 2015 rating decision, except the issue of myositis of the lumbar muscles. 

In December 2007, the Veteran sought service connection for a "back condition." The Veteran's medical records show the Veteran complained of low back pain and weakness of the back muscles. A February 2009 rating decision denied service connection for chronic low back pain, lumbago, and cervical and lumbar spondylosis. The Board finds that the Veteran's claim for chronic myositis of the lumbar muscles should have been treated as a claim to reopen the back claim denied in February 2009, which included symptoms of weak back muscles. 

The Board has recharacterized the back issue on appeal broadly as a claim for a low back disorder to more accurately reflect the Veteran's claimed symptomology. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for cervical spine disability, lumbar spine disability, bilateral knee disability, bilateral hip disability, peripheral neuropathy of the lower extremities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed May 2005 rating decision denied entitlement to service connection for ear fungus, skin condition, and thrombocytopenia. 

2. The evidence associated with the claims file subsequent to the May 2005 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for ear fungus, skin condition, and thrombocytopenia.

3. An unappealed February 2009 rating decision denied entitlement to service connection for a psychiatric disability, cervical spine disability, and low back disability.

4. An unappealed April 1997 rating decision denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

5. The evidence associated with the claims file subsequent to the February 2009 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for a psychiatric disability, cervical spine disability, and lumbar spine disability.

6. The evidence associated with the claims file subsequent to the April 1997 rating decision is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for a peripheral neuropathy of the upper and lower extremities.

7. The Veteran does not have a diagnosis of PTSD, and any psychiatric disabilities other than PTSD did not have onset in service, did not manifest to a compensable degree within one year of separation from service, and are not otherwise related to service.

8. There is no probative evidence that peripheral neuropathy of the upper extremities manifested in service or within the first year after separation from service, and the most probative evidence indicates there is no etiological link between the Veteran's current bilateral upper extremity peripheral neuropathy and his military service, to include exposure to herbicide agents.

9. The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, to include as due to in-service herbicide exposure.

10. The Veteran's bilateral hearing loss is not etiologically related to noise exposure sustained in active service.

11. The Veteran's tinnitus is not etiologically related to noise exposure sustained in active service.

12. The Veteran does not have a diagnosis of diabetes mellitus type II.

13. The Veteran's glaucoma is not etiologically related to active service.

14. The Veteran's sleep disorder is not etiologically related to active service.


CONCLUSIONS OF LAW

1. The May 2005 rating decision denying the Veteran's claim for service connection for ear fungus, skin condition, and thrombocytopenia is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has not been received to reopen a claim of entitlement to service connection for ear fungus, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has not been received to reopen a claim of entitlement to service connection for thrombocytopenia, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has not been received to reopen a claim of entitlement to service connection for a skin condition, and the claim is not reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6. New and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disability other than PTSD, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7. New and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

8. New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and the claim is reopened.  38 U.S.C. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).

9. New and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the upper extremities, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

10. New and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities, and the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

11. The criteria for service connection for PTSD are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

12. The criteria for service connection for psychiatric disabilities other than PTSD are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

13. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to exposure to herbicide agents, have not been met. 38 U.S.C. §§ 1101 , 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

14. The criteria for service connection for hypertension are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

15. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

16. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.303 (2017).

17. The criteria for service connection for diabetes mellitus type II have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3., 3.303, 3.307, 3.309 (2017).

18. The criteria for service connection for glaucoma have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

19. The criteria for service connection for a sleep disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.10, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim. VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). When providing the notice, it is necessary for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the new and material evidence that must be presented. Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the Veteran has been provided adequate notice in response to the claims. The record shows that he was mailed letters in April 2010, May 2011, and September 2013 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence and appropriate notice with respect to the disability rating and effective date elements of the claim and of the reasons for the prior denial and the unique character of the new and material evidence that must be presented.

The Board also finds the Veteran has been provided adequate assistance in response to the claim. The Veteran's service medical records are of record. VA and private treatment records have been obtained. In a June 2016 response from the Social Security Administration (SSA), it was indicated that medical records could not be provided as they had been destroyed. The Veteran was notified in June 2016 and requested to submit any available SSA records or other relevant evidence or information in his possession. The Veteran did not respond to the request. The evidence of record also contains VA examination reports concerning his claims. The Board finds that the VA examination reports are thorough and contains sufficient information to adjudicate the issues decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board acknowledges that a VA medical examination or opinion has not been obtained in response to the claims for service connection for glaucoma and a sleep disorder. VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision. 38 C.F.R. § 3.159 (c)(4) (2017); Charles v. Principi, 16 Vet. App. 370 (2002). Here, however, there is simply no competent evidence of record indicating that the Veteran's glaucoma or sleep disorder is related to active service. Therefore, the Board finds that the evidence currently of record is sufficient to decide those claims and no VA examination or medical opinion is warranted.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim. The Board is also unaware of any outstanding evidence. 

II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104 (b), 7105(c) (2012). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence-Ear Fungus, Thrombocytopenia, and Skin Condition

A May 2005 rating decision denied entitlement to service connection for ear fungus, thrombocytopenia, and a skin condition on the finding that the disabilities were neither incurred in nor were caused or aggravated by service, to include as due to exposure to herbicides in the Republic of Vietnam. The Veteran did not appeal that decision.

The Board finds that the evidence added to the record since the May 2005 rating decision is new but not material. The Veteran was previously denied service connection for ear fungus and a skin condition because the disorders were not found to be etiologically related to active service or caused by exposure to herbicides. Service connection was also denied for thrombocytopenia as there was no diagnosis of the condition. Evidence added to the record since the last final May 2005 rating decision includes VA treatment records that are new, as they were not previously considered. However, none of the newly submitted medical evidence shows that the Veteran's ear fungus or skin condition is etiologically related to service, manifested within one year of separation from service, or has been caused by exposure to herbicides in the Republic of Vietnam. Nor was evidence submitted that showed a current diagnosis of thrombocytopenia. Because the newly submitted records do not raise a reasonable possibility of substantiating the underlying claims for service connection, the Board thus finds that those medical records are not material. Additional evidence which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected is not new and material evidence. Cox v. Brown, 5 Vet. App. 95 (1993). 

Accordingly, the Board finds that new and material evidence has not been received to reopen claims for service connection for ear fungus, skin condition, and thrombocytopenia. Therefore, the petition to reopen these previously denied claims is denied. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

New and Material Evidence-PTSD, Psychiatric Disability other than PTSD, Low Back Disability, Cervical Spine Disability, and Peripheral Neuropathy of the Upper and Lower Extremities

A February 2009 rating decision denied entitlement to service connection for a low back disability, cervical spine disability, and psychiatric disability on the finding that the disabilities were neither incurred in nor were caused or aggravated by service. An April 1997 rating decision denied entitlement to service connection for peripheral neuropathy, on the basis that no such disorder had been diagnosed. The Veteran did not appeal any of these decisions.

Evidence added to the claims file since the final April 1997 and February 2009 rating decisions includes VA and private treatment records. Additionally, a May 2014 private treatment report noted that the private physician remarked that the Veteran's neurological, cardiovascular, metabolic, musculoskeletal, and psychiatric conditions were more probable than not secondary to his military service and Agent Orange contact. Here, the Board finds that the May 2014 private physician's opinion constitutes new and material evidence that the Veteran's PTSD, other psychiatric disability, lower back disability, cervical spine disability, and peripheral neuropathy of the upper and lower extremities were incurred during active service, and relates to an unestablished fact necessary to substantiate the claims. 

Accordingly, the Board finds that the low threshold for reopening these claims has been met. Shade v. Shinseki, 24 Vet. App. 110 (2010). Therefore, the Veteran's claims for service connection for PTSD, other psychiatric disability, lower back disability, cervical spine disability, and peripheral neuropathy of the upper and lower extremities are reopened to that extent only.

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 
38 C.F.R. §§ 3.303, 3.304 (2017). Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed for certain chronic diseases, to include organic diseases of the nervous system such as hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted. That does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease entity is established, there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303 (b) (2017). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes that the Veteran's service personnel records show that he served in the Republic of Vietnam; therefore, exposure to herbicides is conceded. 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113 and 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2017).

The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309 (e) (2017). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.

However, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309 (e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

PTSD and Psychiatric Disability other than PTSD

The Veteran asserts that he has a diagnosis of PTSD and other psychiatric disabilities other than PTSD that are related to his active service.

A review of the Veteran's service treatment records shows no reports or treatments for any psychiatric disabilities.

An August 2000 VA treatment record shows that the Veteran was diagnosed with depression. 

A March 2004 VA treatment record shows that the Veteran was assessed with PTSD. 

A December 2010 VA PTSD examination report shows that the Veteran did not meet the DSM-IV criteria for PTSD.

A May 2014 private treatment report shows that the Veteran was diagnosed with generalized anxiety disorder, major depression, and PTSD. The private treatment provider reported that the Veteran's psychiatric disabilities were due to his military service. 

A November 2014 VA examination report shows that the examiner found the Veteran did not meet the diagnostic criteria for PTSD under the DSM criteria. The Veteran was diagnosed with major depression. After an examination of the Veteran and a review of the claims file the examiner determined that the Veteran's major depression had no temporal relationship with military stressors. The examiner noted that the Veteran first sought formal psychiatric treatment in 2002, 34 years after discharge from active service.

An October 2015 VA examination report shows that the Veteran was diagnosed with a cognitive impairment. The examiner opined that it was less likely than not that the Veteran's cognitive impairment was related to active service. The examiner noted that there was evidence in the claims file that Veteran's first encounter with a mental health professional was in August 1995, 27 years after his military discharge and the events that led to his military stressors. The examiner concluded that a temporal relationship between the neuropsychiatric disorder and the Veteran's military service is not established.

A July 2016 VA examination report showed that the Veteran was diagnosed with a major depressive disorder. The Veteran's symptoms were noted not to meet the diagnostic criteria for PTSD under the DSM. The examiner opined that the diagnosed major depressive disorder was not due to or related to military service. The examiner reported that there was no evidence of complaints of psychiatric symptoms prior to service, during service, or within one year after discharge from service. The examiner noted that the Veteran first sought formal treatment for a psychiatric condition in 1999 and there was thus no relationship between the neuropsychiatric disorder and the Veteran's service. 

Initially, the Board notes that the Veteran's service treatment record show no reports of any psychiatric disability.  Additionally, the evidence does not show that the Veteran was diagnosed with manifestations of a psychiatric disability during his first year of separation from service and it was not until 1999-more than 30 years after separation from service-that a diagnosis of any psychiatric disability was made. While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. West, 12 Vet. App. 453 (1999).

The Board also notes that all of the competent medical opinions to address the probability of a medical relationship between any psychiatric disability and service weigh against the claim. The Board finds that December 2010, November 2014, October 2015, and July 2016 VA examiners' opinions constitute competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination. The examiners provided rationales based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The Board finds that the May 2014 private treatment report that the Veteran's psychiatric disability was incurred during service is of no probative value as the private physician provided only a conclusory opinion with no rationale. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran does not have a diagnosis of PTSD and that his other diagnosed psychiatric disabilities are not related to service. As noted above, the examiners' opinions are each supported by a thorough review of the evidence of record. 

The Veteran is a lay person and is not competent to relate psychiatric disabilities to service which requires expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an opinion as to these issues, which require specialized knowledge and training to diagnose and determine etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD and psychiatric disabilities other than PTSD, and the claims must be denied. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Upper Extremities

The Veteran asserts that he has peripheral neuropathy of the upper extremities due to service, to include exposure to herbicides during active service.

A review of the Veteran's service treatment records shows no reports or complaints of peripheral neuropathy of the upper extremities.

An October 2015 VA examination report shows that the Veteran did not have a diagnosis of diabetic peripheral neuropathy of the upper extremities. The examiner noted that the Veteran did not have a diagnosis of diabetes mellitus. Additionally, the examiner noted the Veteran's reports of hand numbness associated with prolonged uncomfortable positions specifically during the night when he would adopt a positon of his hands with too much bending of the wrist. The Veteran also reported to the examiner that numbness onset 10 years prior. Tinnel's sign was noted as positive bilateral for the Veteran's hands. The examiner reported that based on the examination and history of the Veteran, bilateral median mononeuropathy (carpal tunnel syndrome) was likely related etiologically to his longstanding occupation history of cutting fabrics in a factory. The examiner noted that hand numbness was reported by the Veteran to have onset 10 years prior to the examination and that a review of the record showed no treatments for or reports of peripheral neuropathy of the upper extremities during service or within the first year after separation from service.  

The Board notes that the Veteran served in Vietnam during the Vietnam era, and exposure to herbicide agents is presumed. However, as noted, in order to be afforded the presumption of service connection for peripheral neuropathy on the basis of Agent Orange exposure, early onset peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service. 38 C.F.R. § 3.307 (a)(6)(ii).

Here, as noted above, there is no evidence to show that the Veteran's peripheral neuropathy of the upper extremities manifest to a degree of 10 percent or more within one year after the last date the Veteran was exposed to herbicides. On the contrary, the Veteran reported onset of numbness of the hands beginning in 2005, which was over 30 years after separation from service and his last exposure to herbicides.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for peripheral neuropathy of the upper extremities.

Initially, the Board notes that the Veteran's service treatment records show no reports of peripheral neuropathy of the upper extremities. Additionally, the evidence does not show that the Veteran was diagnosed with manifestations of peripheral neuropathy of the upper extremities during his first year of separation from service. To the contrary, it was not until 2005, more than 20 years after separation from service, that symptoms of peripheral neuropathy were first reported. While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. West, 12 Vet. App. 453 (1999).

Additionally, and as stated above, peripheral neuropathy was not diagnosed within the first year after exposure to herbicides; therefore, presumption of service connection is not warranted under 38 C.F.R. § 3.309 (e). 

The Veteran is a lay person and is not competent to relate peripheral neuropathy of the upper extremities to service to include exposure to herbicides which requires expertise that is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper extremities, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Hypertension

The Veteran asserts that his hypertension is due to his exposure to herbicides during active service.

A review of the Veteran's service treatment records show that there are no reports or complaints of hypertension during the Veteran's active service.  

A May 2014 private treatment record shows that the Veteran's private physician reported that his cardiovascular disabilities were due to military service and exposure to herbicides during service. No rationale was provided.  

A July 2016 VA examination report shows that the Veteran was diagnosed with hypertension in 2008. The VA examiner, after a review of the Veteran's claims file and a physical examination, reported that it was less likely than not that the Veteran's hypertension was related to military service, to include exposure to herbicidal agents such as Agent Orange. The examiner noted that a review of medical literature, including the National Academy of Science-Institute of Medicine Update 2010, noted a limited evidence of association between herbicide exposure and hypertension but was not conclusive. The examiner also noted that hypertension was not presumptively associated with exposure to herbicides and the Veteran was not diagnosed with hypertension within the first year after separation from service. The examiner also reported that the Veteran was first diagnosed in 2008, more than 30 years after discharge from service, and that he had a risk factor for hypertension of chronic smoking, which is unrelated to service.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension, to include as due to exposure to herbicides.

Initially, the Board notes that the Veteran's service treatment records show no reports of hypertension. Additionally, the evidence does not show that the Veteran was diagnosed with manifestations of hypertension during his first year of separation from service. Rather, it was not until 2008, more than 30 years after separation from service, that a diagnosis of hypertension was made. While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim. Maxson v. West, 12 Vet. App. 453 (1999).

Additionally, and as stated above, hypertension is not one of the listed diseases under 38 C.F.R. § 3.309 (e) as to warrant presumption of service connection as due to herbicide exposure. Furthermore, the July 2016 VA examiner's opinion weighs heavily against the Veteran's claim that his hypertension is in fact causally linked to herbicide exposure. Brock v. Brown, 10 Vet. App. 155 (1997); Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

Moreover, the Board notes that the only competent medical opinion to address the probability of a medical relationship between any hypertension and service, to include exposure to herbicides, weighs against the claim. The Board finds that the July 2016 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination. The examiner provided a rationale based on an accurate discussion of the evidence of record. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the May 2014  private treatment record that reported the Veteran's cardiovascular condition was incurred during service and secondary exposure to herbicides is of no probative value as the physician provided a conclusory opinion with no rationale. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record-the July 2016 VA examination-shows that the Veteran's hypertension is not related to service or exposure to herbicides. As noted above, the examiner's opinion is supported by a review of the evidence of record and citations to current medical literature. 

The Veteran is a lay person and is not competent to relate hypertension to service or to exposure to herbicides, as this requires expertise that is outside the realm of common knowledge of a layperson. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an opinion in this case. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


Hearing Loss and Tinnitus 

The Veteran asserts that he developed hearing loss and tinnitus experiences during active service.  

A January 1966 pre induction examination report showed that the Veteran had 15/15 whisper test results. A November 1967 separation examination report showed the Veteran's hearing was assessed with a 15/15 whisper test results. No complaints of hearing loss or tinnitus are present in the Veteran's service treatment records.

A May 2004 VA treatment record shows that the Veteran reported symptoms of tinnitus.

A November 2014 VA audiological examination report shows that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus. After physical examination and review of the claims file, the VA examiner opined that it was less likely than not that the Veteran hearing loss or tinnitus is related to service. The examiner noted that the Veteran had normal hearing on entrance to service and had normal hearing on his separation examination as shown by a normal whisper test. The examiner also noted that there were no complaints of hearing loss or tinnitus documented while in active service, or shortly after release from active service. Additionally it was noted that VA medical records were silent as to any audiological treatment for hearing loss until May 2011. The examiner also noted that the Veteran reported occupational noise exposure from working in factories and as a gardener. The VA examiner remarked that it was well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise/acoustic trauma, or progressive hearing deficits during prolonged periods of exposure during military service. However, retroactive effects in hearing were not expected so many years after exposure to military noise. Regarding tinnitus, the examiner reported that it was less likely than not that tinnitus onset during service or was due to noise exposure during service. The examiner noted that it had been 46 years after separation from service when the Veteran first reported tinnitus, which the examiner found was associated with his hearing loss disability.

After reviewing all the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus. Initially, the Board finds that presumptive service connection is not warranted as there is no evidence to show that the Veteran was diagnosed or had onset of bilateral hearing loss or tinnitus within the first year after separation from service. The Board finds it significate that Veteran's November 1967 separation examination shows that he had a normal audiological exam, and he specifically reported no issues with his hearing on separation from service. 

The Board notes that a 2004 post-service VA treatment record was the first evidence of the Veteran seeking treatment for hearing loss and tinnitus, which is many years post-service. Such too weighs against the claim. Maxson v. Gober, 230 F.3d 133 (Fed. Cir. 2000).

The only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and tinnitus with active service weighs against the claim. The November 2014 VA examiner's opinion considered all of the evidence of record, to include the Veteran's assertion that his hearing loss and tinnitus were caused by noise exposure during active service, and opined that the Veteran's bilateral hearing loss and tinnitus were not related to service. The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history, assertions, physical examination, and citations to medical literature. The opinion provided a clear rationale based on an accurate discussion of the evidence of record, to include consideration of in-service and post-service noise exposure, as well as the Veteran's lay opinions regarding the etiology of his hearing loss and tinnitus. Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Additionally, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss or tinnitus. VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his lay statements. The Veteran can testify to that which he is competent to observe, such as symptoms denoting loss of hearing and tinnitus, but he is not competent to provide a medical diagnosis of hearing loss or to relate any symptoms of hearing loss to noise exposure in service. The Board acknowledges that the Veteran is competent to give evidence about what he experienced. Layno v. Brown, 6 Vet. App. 465 (1994). However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67 (1997). While the Veteran attributes bilateral hearing loss and tinnitus to service, it does not necessarily follow that there is a relationship between current bilateral hearing loss and tinnitus to service. The Board finds that the contemporaneous in service evidence of record, as well as audiological testing considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that bilateral hearing loss and tinnitus are related to active service. As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus Type II

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that he has a diagnosis of diabetes mellitus type II which was caused by his active service, to include due to herbicide exposure. 

The Board notes that the Veteran's service treatment records and service personnel records shows that he served in the Republic of Vietnam; therefore, exposure to herbicides is conceded. 

The claim turns on whether the Veteran has a current disability; that is whether he has had diabetes mellitus type II at any time during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

A review of the Veteran's service treatment records show no reports or diagnosis of diabetes mellitus type II.

An October 2015 VA examination report shows that after physical examination and review of the Veteran's claims file, there was no diagnosis of diabetes mellitus type II during the entire course of the appeal. The examiner did note that the Veteran had an impaired fasting glucose measured in 2010 but stated that such a finding was not a diagnosis of diabetes mellitus. The examiner also reviewed glucose testing in the VA treatment record and reported that these findings were all consistent with impaired fasting blood sugar and not type II diabetes mellitus. Thus the examiner concluded that the Veteran did not have a diagnosis of diabetes mellitus.

Considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus type II. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). The record shows no objective diagnosis or treatments in service or post service for diabetes mellitus type II. The Board notes that while various VA treatment records show a diagnosis of impaired fasting glucose, there have been no objective indications to confirm a diagnosis of diabetes mellitus type II. Moreover, the October 2015 VA examiner indicated that there was no objective clinical evidence of diabetes mellitus type II, but rather only that there was indication that he had impaired fasting blood sugar. The examiner clarified, as discussed above, that this finding does not amount to a diagnosis of not diabetes mellitus. 

The Board finds that the October 2015 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent opinion documenting sufficient evidence to confirm a diagnosis of diabetes mellitus type II.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). That opinion was based on a full review of the record, including the service medical records, VA treatment records, the Veteran's statements, and a thorough clinical evaluation. Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for diabetes mellitus type II. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of a diagnosis of diabetes mellitus type II, the Board finds that service connection is not warranted. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim is his own contentions and listings of diabetes mellitus in VA treatment records. However, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion on the diagnosis of diabetes mellitus type II. Layno v. Brown, 6 Vet. App. 465 (1994). Consequently, his statements regarding diabetes mellitus are insufficient to establish a current diagnosis. The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of diabetes mellitus in the absence of specialized training. The notation of diabetes mellitus in VA treatment records do not contain supporting laboratory measurement for diagnosis, as noted by the October 2015 VA examiner. 

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board finds the preponderance of the evidence is against the claim, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

Glaucoma

The Veteran asserts that his diagnosed glaucoma is due to service.  

A review of the Veteran's service medical records shows not reports or complaints of an eye condition.

Post service treatment records shows that the Veteran was diagnosed with bilateral ptegiums in June 1992.

An April 2005 VA treatment record shows that the Veteran was assessed with suspected glaucoma. 

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a relationship of the Veteran's claimed glaucoma and his period of active service. The Veteran's service medical records are absent of any report of glaucoma or an eye condition. The first diagnosis and treatment for an eye condition was in 1992 which is many years after separation from service. Maxson v. Gober, 230 F.3d 133 (Fed. Cir. 2000). There is simply no competent evidence of record to support the Veteran's contention that his glaucoma, which was first noted more than 35 years after service, is etiologically linked to his time on active duty.

Although the Veteran contends that he has glaucoma related to his active service, he has submitted no competent evidence of such. The Veteran's opinion is not competent evidence because, under the facts of this case, with no indication of glaucoma until years after service, whether the glaucoma is related to service is not within the realm of knowledge of a non-expert, such as the Veteran. 

For the reasons discussed above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's glaucoma had onset during or were caused by his active service. Hence, his appeal as to this issue must be denied. There is no reasonable doubt to be resolved as to this issue. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

Sleep Disorder

The Veteran asserts that he has a sleep disorder related to service.  

A review of the Veteran's service medical records shows no reports or complaints of a sleep disorder.

Post service treatment records shows that the Veteran was diagnosed with a sleep disorder in a May 2014 private treatment report.

After a review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a relationship of the Veteran's claimed sleep disorder and his period of active service. The Veteran's service medical records are absent of any report of sleep problems. The first diagnosis and treatment for a sleep disorder was in May 2014, which is many years after separation from service. Maxson v. Gober, 230 F.3d 133 (Fed. Cir. 2000).

Although the Veteran contends that he has a sleep disorder related to his active service, he has submitted no competent evidence of such. The Veteran's opinion is not competent evidence because, under the facts of this case, with no indication of a sleep disorder until years after service, whether the sleep disorder is related to service is not within the realm of knowledge of a non-expert, such as the Veteran. There is simply no competent evidence of record relating the Veteran's current sleep disorder to service.

For the reasons discussed above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's sleep disorder had onset during or was caused by his active service. Hence, his appeal as to this issue must be denied. There is no reasonable doubt to be resolved as to this issue. 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence has not been presented to reopen the claim for entitlement to service connection for ear fungus, and the appeal is denied.

New and material evidence has not been presented to reopen the claim for entitlement to service connection for a skin condition, and the appeal is denied.

New and material evidence has not been presented to reopen the claim for entitlement to service connection for thrombocytopenia, and the appeal is denied.

New and material evidence has been submitted regarding the claim to entitlement to service connection for PTSD, and to that extent the claim is granted.

New and material evidence has been submitted regarding the claim to entitlement to service connection for a psychiatric disability other than PTSD, and to that extent the claim is granted.

New and material evidence has been submitted regarding the claim to entitlement to service connection for a cervical spine disability, and to that extent the claim is granted.

New and material evidence has been submitted regarding the claim to entitlement to service connection for a lumbar spine disability, and to that extent the claim is granted.

New and material evidence has been submitted regarding the claim to entitlement to service connection for peripheral neuropathy of the upper extremities, and to that extent the claim is granted.

New and material evidence has been submitted regarding the claim to entitlement to service connection for peripheral neuropathy of the lower extremities, and to that extent the claim is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for psychiatric disabilities other than PTSD is denied.

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for a sleep disorder is denied.



REMAND

Cervical Spine Disability, Lumbar Spine Disability, Bilateral Knee Disability, Bilateral Hip Disability, and Peripheral Neuropathy of the Lower Extremities

The Veteran has not been afforded VA examinations with respect to the claimed cervical spine disability, lumbar spine disability, bilateral knee disability, bilateral hip disability, and peripheral neuropathy of the lower extremities. VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim. See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board notes that a May 2014 private examination report indicated that the conditions listed above were associated with active service. A review of the Veteran's service treatment records shows that the Veteran was treated for knee and back issues during service. Additionally, there is medical evidence to suggest that the Veteran's neurological conditions of the lower extremities may be related to his lumbar spine disability. Therefore, the Board finds that the low threshold to provide the Veteran examinations is met.  

TDIU 

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for service connection because an allowance of those claims could change the outcome of the TDIU claim. The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for the appropriate VA examination(s) to assist in determining the nature and etiology of the Veteran's current cervical spine disability, lumbar spine disability, bilateral knee disability, bilateral hip disability, and peripheral neuropathy of the lower extremities, to include any radicular component. The entire claims file, including a copy of the Remand, must be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished, and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide specific diagnoses regarding the Veteran's current cervical spine disability, lumbar spine disability, bilateral knee disability, bilateral hip disability, and peripheral radiculopathy of the lower extremities and offer the following opinions:

A) Is it at least as likely as not (a 50 percent probability or greater) that the cervical spine disability began during service, within one year of separation of service, or is otherwise etiologically related to active service?

B) Is it at least as likely as not (a 50 percent probability or greater) that the lumbar spine disability began during service, within one year of separation of service, or is otherwise etiologically related to active service?

C) Is it at least as likely as not (a 50 percent probability or greater) that the bilateral knee disability began during service, within one year of separation of service, or is otherwise etiologically related to active service?

D) Is it at least as likely as not (a 50 percent probability or greater) that the bilateral hip disability began during service, within one year of separation of service, or is otherwise etiologically related to active service?

E) Is it at least as likely as not (a 50 percent probability or greater) that the peripheral neuropathy of the lower extremities began during service, within one year of separation of service, is caused or aggravated by a service connected disability, or is otherwise etiologically related to active service, to include exposure to herbicides?

2. Then, readjudicate the claims, to include TDIU. If the decisions remain adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


